DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Blackman, applicant’s representative, on 02/10/2022.
The application has been amended as follows: 
9. (Currently Amended) The switch device of claim 1, wherein the switch device is configured and arranged such that in the event that a liquid enters the gap between the operating knob and the adjacent part, such liquid is routed downwardly and away from the operating knob.


Allowable Subject Matter

Claims 1-3 and 5-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1, the references fail to teach, disclose, or suggest, either alone or in combination, a first inclined part that is inclined toward an inside direction of the operating knob in going substantially downwardly toward a direction of gravity, wherein the adjacent member has an inclined part provided on a side face opposing the outside face of the operating knob, and forms, between the outside face of the operating knob and the adjacent member, a gap that widens as it extends downwardly and in combination with the rest of the limitations of the claim.
Regarding Claim 10, the references fail to teach, disclose, or suggest, either alone or in combination, the operating knob being selectively vertically movable in relation to the panel and the case, the operating knob having an upper step portion with a substantially vertical outside face, wherein a gap is formed between the inner peripheral face of the panel's hollow recess and the operating knob's outside face, the gap tapering outwardly as it extends downwardly and in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, filed 11/02/2021, have been fully considered and are persuasive.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833